                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
EDWARD SALVATO and                        )
WENDI SALVATO,                            )
                                          )
            Plaintiffs,                   )
                                          )                   Civil Action No.
            v.                            )                   18-10505-FDS
                                          )
AMAZON.COM, INC. and                      )
IQOR US, INC.,                            )
                                          )
            Defendants.                   )
__________________________________________)

              ORDER GRANTING MOTION FOR SUBSTITUTION OF PARTY
                         AND ORDER TO SHOW CAUSE

SAYLOR, J.

       Plaintiffs Edward and Wendi Salvato and defendant Amazon.com, Inc. have jointly

moved for a substitution of party pursuant to Fed. R. Civ. P. 15(a)(2) and 25. As grounds for that

motion, the parties assert that defendant Amazon.com, Inc. has been incorrectly sued, and that

the appropriate named entity is Amazon Robotics, LLC. They seek an order allowing the

substitution of Amazon Robotics, LLC for Amazon.com, Inc. to ensure that the proper party

defendant is in the case.

       The Court hereby grants the motion for substitution, subject to the following order to

show cause.

       Because subject-matter jurisdiction in this case is based on diversity of citizenship

pursuant to 28 U.S.C. § 1332, the parties are directed to file a statement establishing that the

substitution of Amazon Robotics, LLC as a defendant in this case does not destroy diversity of

citizenship. Specifically, because the citizenship of an LLC is determined by the citizenship of
its members, the parties are directed to file a statement establishing the membership of Amazon

Robotics, LLC, the citizenship of those members, and further that no member is a citizen of the

same state as any plaintiff. Such statement is to be filed with the Court within 14 days, or by

March 22, 2019.

So Ordered.


                                                     /s/ F. Dennis Saylor
                                                     F. Dennis Saylor IV
Dated: March 8, 2019                                 United States District Judge




                                                 2
